                        Case 20-10256-KBO                Doc 424      Filed 07/16/20        Page 1 of 25


                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   Chapter 11
        In re:
                                                                   Case No. 20-10256 (KBO)
                                          1
        EARTH FARE, INC., et al.,
                                                                   (Jointly Administered)
                                              Debtors.
                                                                   Objection Deadline: August 5, 2020 at 4:00 p.m. (ET)

                 SUMMARY OF FIFTH MONTHLY APPLICATION OF YOUNG CONAWAY
                   STARGATT & TAYLOR, LLP AS COUNSEL TO THE DEBTORS AND
                 DEBTORS IN POSSESSION FOR ALLOWANCE OF COMPENSATION AND
                 REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD FROM
                       JUNE 1, 2020 THROUGH AND INCLUDING JUNE 30, 2020


         Name of Applicant:                                             Young Conaway Stargatt & Taylor, LLP

         Authorized to Provide Professional Services to:                Debtors and Debtors in Possession

         Date of Retention:                                             February 4, 2020 (order entered February 26,
                                                                        2020)
         Period for which compensation and
         reimbursement is sought:                                       June 1, 2020 through June 30, 2020

         Amount of Interim Compensation sought as
         actual, reasonable and necessary:                              $26,116.00

         Amount of Interim Expense Reimbursement sought
         as actual, reasonable and necessary:           $136.26

         This is an:     X     interim           final application

        This monthly application includes 2.60 hours with a value of $1,019.00 incurred in connection
        with the preparation of Fee Applications.




        1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
26777570.1
                      Case 20-10256-KBO     Doc 424       Filed 07/16/20   Page 2 of 25


         Prior applications:
                                                Requested                        Approved
         Date Filed / Period Covered       Fees       Expenses              Fees       Expenses
         Docket No.
          3/13/20     2/4/20 – 2/29/20   361,838.00       2,500.72         Pending        Pending
          D.I. 259
          4/17/20      3/1/20-3/31/20    301,912.50       2,039.90         Pending        Pending
          D.I. 352
           6/3/20      4/1/20-4/30/20    81,053.50         205.08          Pending        Pending
          D.I. 398
           7/1/20      51/20-5/31/20     35,094.50          14.50          Pending        Pending
          D.I. 414




26777570.1
                                                      2
                          Case 20-10256-KBO         Doc 424         Filed 07/16/20    Page 3 of 25


                                    INTERIM COMPENSATION BY INDIVIDUAL

             Name of Professional     Position of the Applicant,       Hourly        Total           Total
             Person                   Number of Years in that          Billing       Billed          Compensation ($)
                                      Position, Prior                  Rate ($)      Hours
                                      Relevant Experience,
                                                                       (including
                                      Year of Obtaining License
                                                                       changes)
                                      to Practice, Area of
                                      Expertise
             Sean T. Greecher         Partner since 2014. Joined           715.00         18.30             13,084.50
                                      firm as an associate in 2003.
                                      Member of DE Bar since
                                      2004.
             Shane M. Reil            Joined firm as an associate          525.00             5.30           2,782.50
                                      in 2015. Member of DE
                                      Bar since 2015.
             Allison S. Mielke        Joined firm as an associate          490.00             1.60             784.00
                                      in 2017. Member of DE Bar
                                      since 2013.
             Malak Doss               Joined firm as an associate          375.00         17.90              6,712.50
                                      in 2019.
             Brenda Walters           Paralegal                            305.00             5.90           1,799.50
             Michael Girello          Paralegal                            305.00             0.90             274.50
             Melissa Romano           Paralegal                            295.00             2.30             678.50
             Grand Total:                                                                 52.20             26,116.00
             Blended Rate:                                                 500.00




26777570.1
                                                             3
                       Case 20-10256-KBO           Doc 424        Filed 07/16/20   Page 4 of 25


                          INTERIM COMPENSATION BY PROJECT CATEGORY

                                   Project Category                           Total Hours     Total Fees ($)

         Case Administration (B001)                                                  1.30             585.50
         Court Hearings (B002)                                                       0.80             326.00
         Cash Collateral/DIP Financing (B003)                                        1.20             858.00
         Schedules & Statements, U.S. Trustee Reports (B004)                         3.10           1,756.00
         Lease/Executory Contract Issues (B005)                                      3.50           1,433.50
         Use, Sale or Lease of Property (363 issues) (B006)                          3.30           2,132.50
         Claims Analysis, Objections and Resolutions (B007)                         15.40           7,719.00
         Stay Relief Matters (B009)                                                  3.30           1,416.50
         Other Adversary Proceedings (B011)                                          4.00           1,382.00
         Plan and Disclosure Statement (B012)                                        4.50           3,217.50
         Creditor Inquiries (B013)                                                   1.00             437.00
         General Corporate Matters (B014)                                            0.30             195.50
         Employee Matters (B015)                                                     0.60             384.00
         Retention of Professionals/Fee Issues (B017)                                6.70           2,960.00
         Fee Application Preparation (B018)                                          2.60           1,019.00
         Utility Services (B020)                                                     0.60             294.00
         TOTAL                                                                        52.20         26,116.00




26777570.1
                                                              4
                       Case 20-10256-KBO        Doc 424      Filed 07/16/20   Page 5 of 25




                                        INTERIM EXPENSE SUMMARY

                                     Expenses Category                            Total Expenses ($)
         Deposition/Transcript                                                                 53.35
         Docket Retrieval / Search                                                             19.80
         Federal Express                                                                       18.11
         Teleconference/Video Conference                                                       45.00
         TOTAL                                                                                136.26




26777570.1
                                                         5
                        Case 20-10256-KBO                Doc 424      Filed 07/16/20        Page 6 of 25




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   Chapter 11
         In re:
                                                                   Case No. 20-10256 (KBO)
                                          1
         EARTH FARE, INC., et al.,
                                                                   (Jointly Administered)
                                              Debtors.
                                                                   Objection Deadline: August 5, 2020 at 4:00 p.m. (ET)

                       FIFTH MONTHLY APPLICATION OF YOUNG CONAWAY
                    STARGATT & TAYLOR, LLP AS COUNSEL TO THE DEBTORS AND
                  DEBTORS IN POSSESSION FOR ALLOWANCE OF COMPENSATION AND
                  REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD FROM
                        JUNE 1, 2020 THROUGH AND INCLUDING JUNE 30, 2020

                          Pursuant to sections 330 and 331 of title 11 of the United States Code (the

         “Bankruptcy Code”), and Rule 2016 of the Federal Rules of Bankruptcy Procedure, and in

         accordance with that certain Order Authorizing the Retention and Employment of Young

         Conaway Stargatt & Taylor, LLP as Counsel for the Debtors, Nunc Pro Tunc to the Petition

         Date [Docket No. 223] (the “Retention Order”) and that certain Order Establishing Procedures

         for Interim Compensation and Reimbursement of Expenses for Retained Professionals [Docket

         No. 222] (the “Interim Compensation Order”), the law firm of Young Conaway Stargatt &

         Taylor, LLP (“Young Conaway”) hereby applies (the “Application”) to the United States

         Bankruptcy Court for the District of Delaware (the “Court”) for reasonable compensation for

         professional legal services rendered as counsel to Earth Fare, Inc. (“Earth Fare”) and EF

         Investment Holdings, Inc. (each a “Debtor” and, collectively, the “Debtors”) in the amount of

         $26,116.00, together with reimbursement for actual and necessary expenses incurred in the

         amount of $136.26, for the interim period June 1, 2020 through and including June 30, 2020 (the
         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
26777570.1
                       Case 20-10256-KBO        Doc 424      Filed 07/16/20   Page 7 of 25




         “Interim Fee Period”). In support of this Application, Young Conaway respectfully represents

         as follows:

                                                 BACKGROUND

                        1.     On February 4, 2020 (the “Petition Date”), each of the Debtors filed a

         voluntary petition with the Court under chapter 11 of the Bankruptcy Code.

                        2.     Pursuant to the Retention Order, Young Conaway was retained to

         represent the Debtors as bankruptcy counsel in connection with these chapter 11 cases, effective

         as of the Petition Date. The Retention Order authorizes Young Conaway to be compensated on

         an hourly basis and to be reimbursed for actual and necessary out-of-pocket expenses.

                        3.     All services for which compensation is requested herein by Young

         Conaway were performed for or on behalf of the Debtors.

                                   SUMMARY OF SERVICES RENDERED

                        4.     Attached hereto as Exhibit A is a detailed statement of fees incurred

         during the Interim Fee Period, showing the amount of $26,116.00 due for fees.

                        5.     The services rendered by Young Conaway during the Interim Fee Period

         are grouped into the categories set forth in Exhibit A. The attorneys and paralegals who

         rendered services relating to each category are identified, along with the number of hours for

         each individual and the total compensation sought for each category, in the attachments hereto.

                                               DISBURSEMENTS

                        6.     Exhibit B attached hereto is a detailed statement of expenses paid by

         Young Conaway during the Interim Fee Period, showing the amount of $136.26 for

         reimbursement of expenses.      This out-of-pocket disbursement sum is broken down into

         categories of charges, including, among other things, telephone and telecopier toll and other

26777570.1


                                                         2
                      Case 20-10256-KBO          Doc 424      Filed 07/16/20     Page 8 of 25




         charges, mail and express mail charges, special or hand delivery charges, document processing,

         photocopying charges, charges for mailing supplies (including, without limitation, envelopes and

         labels) provided by Young Conaway to outside copying services for use in mass mailings, travel

         expenses, expenses for “working meals,” computerized research, transcription costs, as well as

         non-ordinary overhead expenses such as secretarial and other overtime. A complete review by

         category of the expenses incurred for the Interim Fee Period may be found in the attachments

         hereto as Exhibit B.

                        7.      Costs incurred for overtime and computer assisted research are not

         included in Young Conaway’s normal hourly billing rates and, therefore, are itemized and

         included in Young Conaway’s disbursements. Pursuant to Rule 2016-2 of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), Young Conaway represents that its rate for duplication is $.10 per

         page for black and white copies and $.80 per page for color copies, its rate for outgoing

         telecopier transmissions is $.25 per page (excluding related long distance transmission charges),

         there is no charge for incoming telecopier transmissions, and there is no surcharge for

         computerized research.

                                          VALUATION OF SERVICES

                        8.      Attorneys and paraprofessionals of Young Conaway have expended a total

         of 52.20 hours in connection with this matter during the Interim Fee Period.

                        9.      The amount of time spent by each of these persons providing services to

         the Debtors for the Interim Fee Period is fully set forth in the detail attached hereto as Exhibit A.

         These are Young Conaway’s normal hourly rates of compensation for work of this character.




26777570.1


                                                          3
                      Case 20-10256-KBO          Doc 424      Filed 07/16/20    Page 9 of 25




         The reasonable value of the services rendered by Young Conaway for the Interim Fee Period as

         counsel for the Debtors in these cases is $26,116.00.

                        10.     Young Conaway believes that the time entries included in Exhibit A

         attached hereto and the expense breakdown set forth in Exhibit B attached hereto are in

         compliance with the requirements of Local Rule 2016-2.

                        11.     In accordance with the factors enumerated in section 330 of the

         Bankruptcy Code, the amount requested is fair and reasonable given (a) the complexity of these

         chapter 11 cases, (b) the time expended, (c) the nature and extent of the services rendered, (d) the

         value of such services, and (e) the costs of comparable services other than in a case under chapter

         11 of the Bankruptcy Code.

                        12.     This Application covers the interim fee period from June 1, 2020 through

         and including June 30, 2020. Young Conaway has continued, and will continue, to perform

         additional necessary services for the Debtors subsequent to the Interim Fee Period, for which

         Young Conaway will file subsequent monthly fee applications.



                                   [Remainder of Page Intentionally Left Blank]




26777570.1


                                                          4
                     Case 20-10256-KBO         Doc 424       Filed 07/16/20    Page 10 of 25




                                                 CONCLUSION

                       WHEREFORE, Young Conaway requests that allowance be made to it in the sum

         of $26,116.00 as compensation for necessary professional services rendered to the Debtors for

         the Interim Fee Period, and the sum of $136.26 for reimbursement of actual necessary costs and

         expenses incurred during that period, and requests such other and further relief as the Court may

         deem just and proper.

         Dated: July 16, 2020
                Wilmington, Delaware
                                                  Respectfully submitted,

                                                  /s/ M. Blake Cleary
                                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                  Pauline K. Morgan (No. 3650)
                                                  M. Blake Cleary (No. 3614)
                                                  Sean T. Greecher (No. 4484)
                                                  Allison Mielke (No. 5934)
                                                  Shane M. Reil (No. 6195)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253
                                                  EF@ycst.com

                                                  Counsel to the Debtors and
                                                  Debtors in Possession




26777570.1


                                                         5
                       Case 20-10256-KBO       Doc 424     Filed 07/16/20     Page 11 of 25




                                                VERIFICATION

                I, M. Blake Cleary, declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury:

                        1.     I am a Partner in the applicant firm, Young Conaway Stargatt & Taylor,

         LLP (“Young Conaway”), and have been admitted to the bar of the Supreme Court of Delaware

         since 1997.

                        2.     I have personally performed many of the legal services rendered by Young

         Conaway, as counsel to the Debtors, and am familiar with all other work performed on behalf of

         the lawyers and paraprofessionals at Young Conaway.

                        3.     The facts set forth in the foregoing Application are true and correct to the

         best of my knowledge, information and belief.

                                                     /s/ M. Blake Cleary
                                                     M. Blake Cleary




26777570.1
             Case 20-10256-KBO   Doc 424   Filed 07/16/20   Page 12 of 25




                                  EXHIBIT A




26777570.1
             Case 20-10256-KBO   Doc 424   Filed 07/16/20   Page 13 of 25




                                  EXHIBIT B




26777570.1
                  Case 20-10256-KBO    Doc 424       Filed 07/16/20   Page 14 of 25




                    PLEASE TAKE FURTHER NOTICE THAT, PURSUANT TO THE ORDER
         ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION AND REIMBURSEMENT
         OF EXPENSES FOR PROFESSIONALS [DOCKET NO. 222], IF NO OBJECTIONS ARE
         FILED AND SERVED IN ACCORDANCE WITH THE ABOVE PROCEDURES, THE
         DEBTORS WILL BE AUTHORIZED TO PAY 80% OF THE REQUESTED FEES AND 100%
         OF THE REQUESTED EXPENSES WITHOUT FURTHER ORDER OF THE COURT.

                   PLEASE TAKE FURTHER NOTICE THAT ONLY IF AN OBJECTION IS
         PROPERLY AND TIMELY FILED IN ACCORDANCE WITH THE ABOVE PROCEDURES
         WILL A HEARING BE HELD ON THE APPLICATION.

         Dated: July 16, 2020       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                        /s/ M. Blake Cleary
                                        Pauline K. Morgan (No. 3650)
                                        M. Blake Cleary (No. 3614)
                                        Sean T. Greecher (No. 4484)
                                        Ian J. Bambrick (No. 5455)
                                        Allison S. Mielke (No. 5934)
                                        Shane M. Reil (No. 6195)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253
                                        EF@ycst.com

                                      Counsel to the Debtors
                                      and Debtors in Possession




26777570.1
                                                 2
                       Case 20-10256-KBO                 Doc 424     Filed 07/16/20        Page 15 of 25


                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   Chapter 11
        In re:
                                                                   Case No. 20-10256 (KBO)
                                          1
        EARTH FARE, INC., et al.,
                                                                   (Jointly Administered)
                                              Debtors.
                                                                   Objection Deadline: August 5, 2020 at 4:00 p.m. (ET)

                 SUMMARY OF FIFTH MONTHLY APPLICATION OF YOUNG CONAWAY
                   STARGATT & TAYLOR, LLP AS COUNSEL TO THE DEBTORS AND
                 DEBTORS IN POSSESSION FOR ALLOWANCE OF COMPENSATION AND
                 REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD FROM
                       JUNE 1, 2020 THROUGH AND INCLUDING JUNE 30, 2020


         Name of Applicant:                                             Young Conaway Stargatt & Taylor, LLP

         Authorized to Provide Professional Services to:                Debtors and Debtors in Possession

         Date of Retention:                                             February 4, 2020 (order entered February 26,
                                                                        2020)
         Period for which compensation and
         reimbursement is sought:                                       June 1, 2020 through June 30, 2020

         Amount of Interim Compensation sought as
         actual, reasonable and necessary:                              $26,116.00

         Amount of Interim Expense Reimbursement sought
         as actual, reasonable and necessary:           $136.26

         This is an:     X     interim           final application

        This monthly application includes 2.60 hours with a value of $1,019.00 incurred in connection
        with the preparation of Fee Applications.




        1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
26777570.1
                      Case 20-10256-KBO     Doc 424       Filed 07/16/20   Page 16 of 25


         Prior applications:
                                                 Requested                       Approved
         Date Filed / Period Covered        Fees       Expenses             Fees       Expenses
         Docket No.
          3/13/20     2/4/20 – 2/29/20   361,838.00        2,500.72        Pending         Pending
          D.I. 259
          4/17/20      3/1/20-3/31/20    301,912.50        2,039.90        Pending         Pending
          D.I. 352
           6/3/20      4/1/20-4/30/20     81,053.50         205.08         Pending         Pending
          D.I. 398
           7/1/20      51/20-5/31/20      35,094.50         14.50          Pending         Pending
          D.I. 414




26777570.1
                                                      2
                          Case 20-10256-KBO        Doc 424       Filed 07/16/20    Page 17 of 25


                                    INTERIM COMPENSATION BY INDIVIDUAL

             Name of Professional     Position of the Applicant,      Hourly       Total           Total
             Person                   Number of Years in that         Billing      Billed          Compensation ($)
                                      Position, Prior                 Rate ($)     Hours
                                      Relevant Experience,
                                                                      (including
                                      Year of Obtaining License
                                                                      changes)
                                      to Practice, Area of
                                      Expertise
             Sean T. Greecher         Partner since 2014. Joined          715.00        18.30             13,084.50
                                      firm as an associate in 2003.
                                      Member of DE Bar since
                                      2004.
             Shane M. Reil            Joined firm as an associate         525.00            5.30           2,782.50
                                      in 2015. Member of DE
                                      Bar since 2015.
             Allison S. Mielke        Joined firm as an associate         490.00            1.60             784.00
                                      in 2017. Member of DE Bar
                                      since 2013.
             Malak Doss               Joined firm as an associate         375.00        17.90              6,712.50
                                      in 2019.
             Brenda Walters           Paralegal                           305.00            5.90           1,799.50
             Michael Girello          Paralegal                           305.00            0.90             274.50
             Melissa Romano           Paralegal                           295.00            2.30             678.50
             Grand Total:                                                               52.20             26,116.00
             Blended Rate:                                                500.00




26777570.1
                                                             3
                      Case 20-10256-KBO           Doc 424         Filed 07/16/20   Page 18 of 25


                          INTERIM COMPENSATION BY PROJECT CATEGORY

                                   Project Category                           Total Hours     Total Fees ($)

         Case Administration (B001)                                                   1.30            585.50
         Court Hearings (B002)                                                        0.80            326.00
         Cash Collateral/DIP Financing (B003)                                         1.20            858.00
         Schedules & Statements, U.S. Trustee Reports (B004)                          3.10          1,756.00
         Lease/Executory Contract Issues (B005)                                       3.50          1,433.50
         Use, Sale or Lease of Property (363 issues) (B006)                           3.30          2,132.50
         Claims Analysis, Objections and Resolutions (B007)                          15.40          7,719.00
         Stay Relief Matters (B009)                                                   3.30          1,416.50
         Other Adversary Proceedings (B011)                                           4.00          1,382.00
         Plan and Disclosure Statement (B012)                                         4.50          3,217.50
         Creditor Inquiries (B013)                                                    1.00            437.00
         General Corporate Matters (B014)                                             0.30            195.50
         Employee Matters (B015)                                                      0.60            384.00
         Retention of Professionals/Fee Issues (B017)                                 6.70          2,960.00
         Fee Application Preparation (B018)                                           2.60          1,019.00
         Utility Services (B020)                                                      0.60            294.00
         TOTAL                                                                        52.20         26,116.00




26777570.1
                                                              4
                      Case 20-10256-KBO        Doc 424       Filed 07/16/20   Page 19 of 25




                                        INTERIM EXPENSE SUMMARY

                                     Expenses Category                             Total Expenses ($)
         Deposition/Transcript                                                                  53.35
         Docket Retrieval / Search                                                              19.80
         Federal Express                                                                        18.11
         Teleconference/Video Conference                                                        45.00
         TOTAL                                                                                 136.26




26777570.1
                                                         5
                        Case 20-10256-KBO                Doc 424     Filed 07/16/20        Page 20 of 25




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   Chapter 11
         In re:
                                                                   Case No. 20-10256 (KBO)
                                          1
         EARTH FARE, INC., et al.,
                                                                   (Jointly Administered)
                                              Debtors.
                                                                   Objection Deadline: August 5, 2020 at 4:00 p.m. (ET)

                       FIFTH MONTHLY APPLICATION OF YOUNG CONAWAY
                    STARGATT & TAYLOR, LLP AS COUNSEL TO THE DEBTORS AND
                  DEBTORS IN POSSESSION FOR ALLOWANCE OF COMPENSATION AND
                  REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD FROM
                        JUNE 1, 2020 THROUGH AND INCLUDING JUNE 30, 2020

                          Pursuant to sections 330 and 331 of title 11 of the United States Code (the

         “Bankruptcy Code”), and Rule 2016 of the Federal Rules of Bankruptcy Procedure, and in

         accordance with that certain Order Authorizing the Retention and Employment of Young

         Conaway Stargatt & Taylor, LLP as Counsel for the Debtors, Nunc Pro Tunc to the Petition

         Date [Docket No. 223] (the “Retention Order”) and that certain Order Establishing Procedures

         for Interim Compensation and Reimbursement of Expenses for Retained Professionals [Docket

         No. 222] (the “Interim Compensation Order”), the law firm of Young Conaway Stargatt &

         Taylor, LLP (“Young Conaway”) hereby applies (the “Application”) to the United States

         Bankruptcy Court for the District of Delaware (the “Court”) for reasonable compensation for

         professional legal services rendered as counsel to Earth Fare, Inc. (“Earth Fare”) and EF

         Investment Holdings, Inc. (each a “Debtor” and, collectively, the “Debtors”) in the amount of

         $26,116.00, together with reimbursement for actual and necessary expenses incurred in the

         amount of $136.26, for the interim period June 1, 2020 through and including June 30, 2020 (the
         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
26777570.1
                       Case 20-10256-KBO       Doc 424       Filed 07/16/20   Page 21 of 25




         “Interim Fee Period”). In support of this Application, Young Conaway respectfully represents

         as follows:

                                                 BACKGROUND

                        1.     On February 4, 2020 (the “Petition Date”), each of the Debtors filed a

         voluntary petition with the Court under chapter 11 of the Bankruptcy Code.

                        2.     Pursuant to the Retention Order, Young Conaway was retained to

         represent the Debtors as bankruptcy counsel in connection with these chapter 11 cases, effective

         as of the Petition Date. The Retention Order authorizes Young Conaway to be compensated on

         an hourly basis and to be reimbursed for actual and necessary out-of-pocket expenses.

                        3.     All services for which compensation is requested herein by Young

         Conaway were performed for or on behalf of the Debtors.

                                   SUMMARY OF SERVICES RENDERED

                        4.     Attached hereto as Exhibit A is a detailed statement of fees incurred

         during the Interim Fee Period, showing the amount of $26,116.00 due for fees.

                        5.     The services rendered by Young Conaway during the Interim Fee Period

         are grouped into the categories set forth in Exhibit A. The attorneys and paralegals who

         rendered services relating to each category are identified, along with the number of hours for

         each individual and the total compensation sought for each category, in the attachments hereto.

                                               DISBURSEMENTS

                        6.     Exhibit B attached hereto is a detailed statement of expenses paid by

         Young Conaway during the Interim Fee Period, showing the amount of $136.26 for

         reimbursement of expenses.      This out-of-pocket disbursement sum is broken down into

         categories of charges, including, among other things, telephone and telecopier toll and other

26777570.1


                                                         2
                      Case 20-10256-KBO         Doc 424       Filed 07/16/20    Page 22 of 25




         charges, mail and express mail charges, special or hand delivery charges, document processing,

         photocopying charges, charges for mailing supplies (including, without limitation, envelopes and

         labels) provided by Young Conaway to outside copying services for use in mass mailings, travel

         expenses, expenses for “working meals,” computerized research, transcription costs, as well as

         non-ordinary overhead expenses such as secretarial and other overtime. A complete review by

         category of the expenses incurred for the Interim Fee Period may be found in the attachments

         hereto as Exhibit B.

                        7.      Costs incurred for overtime and computer assisted research are not

         included in Young Conaway’s normal hourly billing rates and, therefore, are itemized and

         included in Young Conaway’s disbursements. Pursuant to Rule 2016-2 of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), Young Conaway represents that its rate for duplication is $.10 per

         page for black and white copies and $.80 per page for color copies, its rate for outgoing

         telecopier transmissions is $.25 per page (excluding related long distance transmission charges),

         there is no charge for incoming telecopier transmissions, and there is no surcharge for

         computerized research.

                                          VALUATION OF SERVICES

                        8.      Attorneys and paraprofessionals of Young Conaway have expended a total

         of 52.20 hours in connection with this matter during the Interim Fee Period.

                        9.      The amount of time spent by each of these persons providing services to

         the Debtors for the Interim Fee Period is fully set forth in the detail attached hereto as Exhibit A.

         These are Young Conaway’s normal hourly rates of compensation for work of this character.




26777570.1


                                                          3
                     Case 20-10256-KBO          Doc 424       Filed 07/16/20    Page 23 of 25




         The reasonable value of the services rendered by Young Conaway for the Interim Fee Period as

         counsel for the Debtors in these cases is $26,116.00.

                        10.     Young Conaway believes that the time entries included in Exhibit A

         attached hereto and the expense breakdown set forth in Exhibit B attached hereto are in

         compliance with the requirements of Local Rule 2016-2.

                        11.     In accordance with the factors enumerated in section 330 of the

         Bankruptcy Code, the amount requested is fair and reasonable given (a) the complexity of these

         chapter 11 cases, (b) the time expended, (c) the nature and extent of the services rendered, (d) the

         value of such services, and (e) the costs of comparable services other than in a case under chapter

         11 of the Bankruptcy Code.

                        12.     This Application covers the interim fee period from June 1, 2020 through

         and including June 30, 2020. Young Conaway has continued, and will continue, to perform

         additional necessary services for the Debtors subsequent to the Interim Fee Period, for which

         Young Conaway will file subsequent monthly fee applications.



                                   [Remainder of Page Intentionally Left Blank]




26777570.1


                                                          4
                     Case 20-10256-KBO         Doc 424       Filed 07/16/20    Page 24 of 25




                                                 CONCLUSION

                       WHEREFORE, Young Conaway requests that allowance be made to it in the sum

         of $26,116.00 as compensation for necessary professional services rendered to the Debtors for

         the Interim Fee Period, and the sum of $136.26 for reimbursement of actual necessary costs and

         expenses incurred during that period, and requests such other and further relief as the Court may

         deem just and proper.

         Dated: July 16, 2020
                Wilmington, Delaware
                                                  Respectfully submitted,

                                                  /s/ M. Blake Cleary
                                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                  Pauline K. Morgan (No. 3650)
                                                  M. Blake Cleary (No. 3614)
                                                  Sean T. Greecher (No. 4484)
                                                  Allison Mielke (No. 5934)
                                                  Shane M. Reil (No. 6195)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253
                                                  EF@ycst.com

                                                  Counsel to the Debtors and
                                                  Debtors in Possession




26777570.1


                                                         5
                       Case 20-10256-KBO       Doc 424     Filed 07/16/20     Page 25 of 25




                                                VERIFICATION

                I, M. Blake Cleary, declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury:

                        1.     I am a Partner in the applicant firm, Young Conaway Stargatt & Taylor,

         LLP (“Young Conaway”), and have been admitted to the bar of the Supreme Court of Delaware

         since 1997.

                        2.     I have personally performed many of the legal services rendered by Young

         Conaway, as counsel to the Debtors, and am familiar with all other work performed on behalf of

         the lawyers and paraprofessionals at Young Conaway.

                        3.     The facts set forth in the foregoing Application are true and correct to the

         best of my knowledge, information and belief.

                                                     /s/ M. Blake Cleary
                                                     M. Blake Cleary




26777570.1
